Citation Nr: 0321870	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1943 through 
October 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed in November 2001.  After a statement of 
the case was provided in September 2002, the appellant 
submitted a timely substantive appeal in October 2002.  

The appellant requested a Travel Board hearing, and that 
hearing was conducted in Phoenix, Arizona, in January 2003, 
by the undersigned Acting Veterans Law Judge.

The appellant's claim for service connection for the cause of 
the veteran's death was also interpreted as a claim for 
benefits for dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).  That claim was 
initially deferred pending judicial action, and was denied by 
a rating decision issued in January 2003.  The record before 
the Board does not reflect that the appellant has disagreed 
with or appealed the denial of that claim, and no issue 
regarding entitlement to benefits under 38 U.S.C.A. § 1318 is 
before the Board at this time.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.


2.  The veteran died in July 2001; the death certificate 
lists the immediate cause of death as congestive heart 
failure due to or as a consequence of coronary artery 
disease, and also reflects that a significant condition 
contributing to the veteran's death but not resulting in the 
underlying cause of death was chronic obstructive pulmonary 
disease.

3.  At the time of his death, the veteran had been awarded a 
total schedular disability evaluation, effective in September 
1997, and was also in receipt of special monthly compensation 
for deafness of both ears; he had also been awarded service 
connection for: sacroiliac strain with degenerative disc 
disease, lumbosacral spine, with radiculopathy and sciatic 
neuropathy with foot drop; residuals, shell fragment wounds, 
left knee and left (minor) arm, Muscle Group V; tinnitus; 
post-traumatic stress disorder; shell fragment wound scar, 
forehead; and, bilateral otitis media; however, service 
connection was not in effect for any cardiac or pulmonary 
disorder.

4.  No service-connected disability was an immediate or 
underlying cause of the veteran's death, and his service 
connected disabilities did not contribute substantially or 
materially to cause his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
the disorders and injuries he incurred during service, either 
because the veteran's death was related to a head injury he 
incurred in service, or because his service-connected 
disabilities made him more susceptible to a heart attack or 
caused the veteran's heart disease or hypertension.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran, or claimant, of evidence 
and information necessary to substantiate the claim and 
inform him or her whether he or she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Second, VA has a duty to assist the veteran or 
claimant in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  



The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA's duty to notify the appellant of the 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining evidence were met when the RO issued a 
January 2002 letter which explained how VA would work to 
resolve her disagreement with the rating determination, 
explained to the claimant how to obtain representation, and 
explained how the appeal process worked.  The letter 
explained VA's duty to assist the appellant in obtaining 
evidence for her claim and explained what evidence was 
required to substantiate the claim of entitlement to service-
connected death benefits.  The letter explained the 
appellant's responsibilities to assist in obtaining evidence 
to substantiate her claim, and advised the appellant of the 
actions in developing the claim for which VA would be 
responsible, such as obtaining government records identified 
as relevant and assisting her to obtain nongovernmental 
records identified as relevant.  Further, the letter 
specifically informed the appellant that evidence received 
within one year from the date of issuance of the January 2002 
letter would be considered in deciding the claim and the 
effective date of any award.  

The appellant was informed, by the discussions in a September 
2001 rating decision, in a January 2002 letter, and in a 
September 2002 statement of the case, of the criteria for 
establishing that a veteran's death is service-connected.  
The Board finds that VA's duty to notify the appellant has 
been fully satisfied.  See Quartuccio, supra.

Inpatient and outpatient private and VA treatment records, 
including outpatient records through February 2002, were 
associated with the claims file.  At a Travel Board hearing 
conducted in January 2003, the appellant testified that, in 
addition to his medical treatment at VA facilities, the 
veteran was treated at private facilities, and by a private 
physician, identified as "Dr. Smith," by a private 
cardiologist, identified as Dr. C., and by a urologist, 
identified as Dr. S.  Private clinical records from J. Smith, 
MD, and from S.J.S, MD, regarding the veteran's urological 
status, have been obtained.  Clinical records regarding 
evaluation of the veteran's cardiac status, which appear to 
be from Dr. C., although the signatures are difficult to 
decipher, have been associated with the claims files.  
Private clinical records from the non-VA hospital referenced 
in the appellant's testimony are also of record.  The 
appellant's statements and testimony establish that all 
identified clinical records have been obtained.  

The VCAA notification letter sent to the appellant in January 
2002 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
indicated that 30 days notice, under the provisions of that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The Board notes that more than 
one year has elapsed since the appellant was provided with 
this very specific VCAA notice by the RO.  Moreover, as noted 
above, the appellant has testified that no other relevant 
clinical records are available.  Adjudication of the claim 
may proceed, consistent with the VCAA.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the claimant 
at every stage of this case.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to the cardiovascular disease.  The 
veteran's cardiovascular system was evaluated as normal on 
separation examination in March 1946.  His blood pressure was 
110/66.

A rating decision issued in November 1945, based solely on 
service medical records, awarded service connection for the 
residuals of shrapnel wounds, left knee, and left arm.  
Service connection was also granted for right sacroiliac 
strain and for chronic bilateral otitis media.  The report of 
VA examination conducted in June 1946, proximate to the 
veteran's service discharge, reflects that the veteran 
complained of residual arthralgias in the lumbar spine.  
Radiologic examination of the lumbar spine and sacroiliac 
joints was negative.  .  In an August 1946 rating decision, 
service connection was granted for injury to Muscle Group V, 
left arm, and tinnitus, bilateral.

The summary of a January 1949 VA hospitalization reflects 
that the veteran was treated for sinusitis.  It was also 
noted that the veteran had deafness, perceptive type, with 
tinnitus.  The summary is devoid of findings or evidence of 
any abnormality of the cardiovascular or pulmonary system, 
other than sinusitis.  

Following receipt of a private medical statement in June 
1966, and the report of a VA audiometric examination in 
August 1966, the veteran's evaluation for hearing loss 
disability was increased to 20 percent and the combined 
evaluation for all disabilities was increased to 50 percent.  

The veteran underwent coronary artery bypass surgery in 1976.  
Chronic obstructive pulmonary disease was also diagnosed.  
The record reflects that the veteran began receiving Social 
Security benefits and other retirement benefits in 1976.  
Income verification and net worth forms submitted thereafter 
reflect that the veteran indicated that he became disabled 
and unable to work in February 1976, when he underwent 
cardiac bypass surgery.  

By a July 1982 rating decision, the veteran's combined 
service-connected disability evaluation increased to 70 
percent following assignment of a 10 percent evaluation for 
bilateral tinnitus.  In an October 1982 Board decision, a 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities was 
denied.

In 1980, the veteran reported problems with his "nerves," 
including dizziness and ringing in the years.  He reported 
nausea and emesis if he turned his head rapidly. He submitted 
a private medical statement reflecting that he had a 
bilateral, severe nerve-type hearing loss.

A private physician reported in April 1984 that he had seen 
the veteran in September and October 1983, and that he had a 
history of carcinoma of the bladder with resection of the 
lesion one year earlier.  On VA examination conducted in July 
1985, ulnar nerve neuropathy residual to a shell fragment 
wound of the left upper extremity was diagnosed.  In 
addition, degenerative joint disease of the lumbosacral spine 
was noted.  A 20 percent evaluation was assigned for the 
veteran's left Muscle Group V injury by rating action dated 
in September 1985; the combined service-connected disability 
remained at 70 percent. 

The discharge summary of a private hospitalization in January 
1986 reflects that the veteran was admitted with obstructive 
prostatism.  Pathologic examination of the prostate tissue 
disclosed moderately differentiated invasive adenocarcinoma.  
Radiologic bone imaging disclosed no evidence of metastasis 
to the bones, but disclosed degenerative changes of the 
lumbosacral spine at L4 and L5.  Treatment records dated in 
1986 thereafter disclose that the veteran underwent radiation 
treatment to the prostate.

In 1992, the veteran sought mental health treatment for 
complaints of flashbacks.  The provider determined that the 
veteran was having return of combat anxieties.  A diagnosis 
of stable post-traumatic stress disorder (PTSD) and 
adjustment reaction was assigned.  By rating decision dated 
in December 1994, the RO granted service connection for PTSD, 
and a noncompensable evaluation was assigned.  There is no 
clinical evidence that the veteran thereafter sought 
treatment for PTSD.

On audiologic examination conducted in January 1998, the 
veteran had an average pure tone hearing loss of 84 decibels 
in the left ear and 86 decibels in the right ear.  His speech 
recognition ability was 20 percent in his best ear.  A total 
schedular evaluation for deafness of both ears was granted, 
as well as special monthly compensation, effective from 
September 1997.  

The records of private emergency department treatment in 
February 1999 reflect that the veteran complained of flu-like 
symptoms and a productive cough with difficulty breathing.  
The assigned diagnosis was bronchitis and exacerbation of 
chronic obstructive pulmonary disease (COPD).  Emergency 
department treatment in October 1999 reflected a complaint of 
shortness of breath.  The examiner noted the history of 
coronary artery bypass grafting in 1976, prostate cancer, 
COPD, and asbestosis.  The assigned diagnoses were acute 
exacerbation of COPD and questionable congestive heart 
failure.  

Private emergency department treatment was rendered in March 
2000 when the veteran complained of difficulty breathing and 
terrible pain in his back.  Electrocardiogram (EKG) 
examination of the heart and comparison to previous EKGs 
disclosed no acute ischemic changes.  There was a mild 
compression fracture of L4.  The diagnoses assigned were 
acute exacerbation of COPD, acute bronchitis, and possible 
compression fractures.  Computed tomography and bone scan 
examinations in April 2000 and May 2000 disclosed an old 
compression fracture and lumbar spine stenosis.  A two-
dimensional echocardiogram conducted in June 2000 disclosed 
inferior posterior basal left ventricular hypokinesis, and 
dual isotope myocardial perfusion scan disclosed a large 
inferior wall myocardial infarction and moderate ischemia of 
the lateral wall.  

On VA examination conducted in April 2001, the veteran was 
evaluated for left foot drop.  Spinal stenosis had been 
diagnosed in 1993 and the veteran complained of low back pain 
with left leg radiation and left leg weakness.  The examiner 
concluded that the veteran had sciatic neuropathy with 
partial left foot drop related to the service-connected 
lumbar injury.  The examiner also noted that the veteran 
required continuous oxygen for COPD.

The summary of emergency department treatment rendered in 
July 2001, at the time of the veteran's death, reflects that 
the veteran apparently woke up due to difficulty breathing.  
When paramedics arrived, the veteran had agonal respirations 
and was bradycardic.  Attempts at defibrillation were 
unsuccessful.  The emergency room physician concluded that 
the veteran had suffered cardiopulmonary arrest.

The veteran's death certificate lists the cause of death as 
congestive heart failure due to or as a consequence of 
coronary artery disease, and also reflects that a significant 
condition contributing to the veteran's death but not 
resulting in the underlying cause of death was COPD.

At a January 2003 hearing, the appellant testified as to her 
belief that the veteran's service-connected scar on the top 
of his head might have burst and caused a stroke leading to 
his death.  The appellant and the veteran's daughter 
testified as to their belief that, if the veteran did not die 
of a stroke, the veteran's service-connected injuries and 
deafness contributed to a heart attack. 

At the time of his death, the veteran had been awarded 
service connection for bilateral hearing loss, evaluated as 
100 percent disabling under Diagnostic Code 6110.  Service-
connected sacroiliac strain with degenerative disc disease 
and sciatic neuropathy was evaluated as 60 percent disabling 
under Diagnostic Codes 5294-5293.  Residuals of a shell 
fragment wound, left knee, with retained foreign body, were 
evaluated as 20 percent disabling under Diagnostic Code 5258.  
The veteran was service-connected for residuals, shell 
fragment wound, left (minor) arm, Muscle Group V, with ulnar 
neuropathy, evaluated as 20 percent disabling under 
Diagnostic Code 5305, and for tinnitus, evaluated as 10 
percent disabling.  Noncompensable evaluations were in effect 
for PTSD; scar, head, residual of shell fragment wound; and, 
bilateral otitis media.  The veteran was also receiving 
special monthly compensation, since his bilateral hearing 
loss was 100 percent disabling and he had additional service 
connected disabilities independently evaluated as 60 percent 
or more disabling.

Analysis

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).  A service-connected disability will be 
considered as the principal (primary) cause of death where 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death, or was the 
principal cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a casual connection.  Id.

As noted, the veteran's death certificate shows that the 
immediate cause of the veteran's death in July 2001 was 
congestive heart failure due to coronary artery disease.  The 
death certificate lists only one disorder, a pulmonary 
disorder, COPD, as contributing to but not causing the cause 
of the veteran's death.  The appellant has offered no support 
for her belief that a discoloration on the outside of the 
veteran's head might be an indicator that he had suffered a 
stroke, nor is there is any medical evidence that the veteran 
did suffer a stroke.  

In particular, the clinical evidence in the report of the 
emergency responders, the Fire Department First Care Form, 
and in the private emergency department summary, is 
unfavorable to the appellant's contention.  In particular, 
the emergency department record reflects that the paramedics 
observed that the veteran had agonal respirations and 
determined that he was pulseless and that electrical activity 
of the heart was absent.  The appellant's description, also, 
is unfavorable to her contention that the veteran suffered a 
stroke, in that she reported that the veteran was sitting up, 
using a machine to get medication to help him breathe, when 
he suddenly dropped the equipment and became lifeless.  That 
description is consistent with the physician's determination 
that the veteran had a sudden cardiopulmonary arrest.  

The appellant's testimony before the Board was unfavorable to 
her contention that the veteran may have suffered a stroke as 
a result of a service-connected injury to the head, because 
the appellant testified no physician or other provider had 
told her that the veteran had a stroke, and no provider had 
discussed a possible cause for the veteran's death other than 
a heart attack.  The appellant testified, however, that the 
physicians did not like her and would not have told her if 
the veteran had suffered a stroke.  The Board further notes 
that the appellant has offered no clinical support for her 
contention that the service-connected wound which resulted in 
a scar on the veteran's head could have caused a stroke, even 
if the appellant were able to support the contention that the 
veteran suffered a stroke.

Similarly, the appellant's testimony and statements have 
indicated that no health care provider advised her that the 
veteran's service-connected disabilities or service-connected 
rage and anger caused or contributed to a heart disorder or 
caused or contributed to cardiopulmonary arrest.  
Significantly, the appellant testified that she had a 
daughter who was a nurse, but the appellant did not testify 
that the daughter who was a nurse had expressed a belief that 
the veteran's heart disorder or cardiopulmonary arrest might 
be the result of a service-connected disability.  

The Board further notes the appellant's testimony that her 
daughter who was a nurse told her the veteran had lung cancer 
at the time of his death.  The clinical records associated 
with the claims files clearly reflect that the veteran was 
treated for prostate cancer in 1986, and that he was 
routinely monitored for any recurrence or metastasis of that 
disease.  Numerous VA and private radiologic examinations of 
the chest, including in October 1999, March 2000, and April 
2001, and nuclear medicine examination of the bones conducted 
in April 2000 disclosed no evidence of cancer in the lungs or 
bones.  The appellant's belief that the veteran had lung 
cancer is contradicted by the evidence of record.  The 
appellant's testimony as to her belief that the veteran had 
lung cancer reduces the credibility and persuasive value of 
her testimony that the veteran died of a stroke resulting 
from injuries sustained in service and manifested by a scar 
on his head, and reduces the credibility and persuasive value 
of her testimony that the veteran's service-connected rage 
and anger caused his cardiac disorder or made him more 
susceptible to heart attacks.

The appellant's testimony establishes that there is no other 
relevant clinical information.  As noted, above, the 
appellant testified that, in addition to his medical 
treatment at VA facilities, the veteran was treated at 
private facilities, and by a private physician, identified as 
"Dr. Smith," by a private cardiologist, identified as Dr. 
C., and by a urologist, identified as Dr. S.  The record 
reflects that evidence has been obtained form all identified 
providers.  

The Board also notes the appellant's contentions that the 
veteran's frustrations related to his deafness and his rage 
and anger related to his service-connected PTSD may have 
contributed to cause his heart disease or the heart attack 
which was the immediate cause of his death.  The clinical 
evidence reflects that the veteran's coronary artery disease 
required coronary artery bypass graft surgery in 1976.  The 
Board notes that this surgery was prior to the audiologic 
evaluations which disclosed that the veteran was totally deaf 
and prior to diagnosis of PTSD.  The Board further notes that 
the veteran's PTSD was evaluated as noncompensable and that 
the veteran did not seek treatment of any type for that 
disorder during his lifetime.  

The voluminous clinical evidence associated with the claims 
files does not include any clinical opinion that any service-
connected disability was etiologically related to or 
aggravated the veteran's coronary artery disease or any 
cardiac disorder.  The appellant's testimony and statements 
do not reflect that any health care provider has advised her 
that there was a relationship between any service-connected 
disability and the veteran's development of any cardiac 
disorder or that any service-connected disability contributed 
to the sudden cardiopulmonary arrest that caused his death.

Although the veteran was granted service connection for 
numerous service-connected disabilities, including bilateral 
loss of hearing and tinnitus, disorders of the spine, and 
residuals of shell fragment wounds, the veteran was not 
granted service connection for a cardiac or pulmonary 
disorders.  There is no evidence that any service-connected 
disability was etiologically related to the veteran's death 
due to cardiac disease or to the cardiopulmonary arrest which 
led to the veteran's death.  There is no clinical evidence to 
support a determination that the veteran manifested any 
cardiac or pulmonary disorder in service or within any 
applicable presumptive period.  The evidence of record is 
overwhelmingly contrary to such a finding, as the veteran 
underwent VA examination proximate to service and several VA 
examinations thereafter, and those examinations are entirely 
devoid of any complaints, findings or diagnoses of any 
cardiac or respiratory disorder.

The veteran died of a cardiac disorder.  The only significant 
condition contributing to the veteran's death was a pulmonary 
disorder.  The veteran had not been granted service 
connection for any cardiac or pulmonary disorder.  The 
voluminous clinical evidence of record do not in any way 
support a contention that any service-connected disability 
caused or contributed materially and substantially to the 
veteran's death.  The appellant has not identified any 
provider who might have offered an opinion supporting her 
contention that the veteran died of a stroke secondary to a 
wound to the head or that service-connected noncompensable 
PTSD caused the veteran's heart disorders or made him more 
susceptible to heart attack.  Since the appellant is not a 
medical expert, she is not competent to express an 
authoritative opinion regarding either the veteran's medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
competent medical evidence of record that indicates that the 
veteran's service-connected disabilities may be associated 
with his death, and there is no allegation that such evidence 
exists, other than the appellant's statement that the 
veteran's providers might not have told her is such evidence 
existed.  As such, there is no duty under the VCAA to obtain 
further medical evidence in order to make a decision.  
38 C.F.R. § 3.159.

The voluminous clinical records associated with the veterans 
claims files are entirely devoid of any clinical opinion 
relating any cardiac disorder or pulmonary disorder to the 
veteran's service, nor is there any clinical evidence which 
suggests the possibility of such a relationship.  The death 
certificates, the clinical records associated with the file, 
especially the clinical records during the two years prior to 
the veteran's death, and the summary of emergency response 
and the veteran's terminal emergency room treatment establish 
that the veteran's death was due to sudden cardiopulmonary 
arrest.  The veteran was not granted service connection for 
any cardiac or pulmonary disorder during his lifetime, and 
the evidence is overwhelmingly against a finding that any 
disability related to the veteran's military service was a 
principal or contributing cause of the veteran's death due to 
cardiopulmonary arrest due to coronary artery disease.  The 
claim must be denied.


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	James R. Siegel,
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

